Citation Nr: 0823417	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-32 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran's October 2003 notice of disagreement also 
disagreed with the denial of service connection for gunshot 
wounds to the left ear, left arm, left shoulder, and left 
hand; bilateral vision; flashburn on eye; stomach problems; 
colon problems; migraine headaches; and a body rash; however, 
the veteran's substantive appeal (VA Form 9) did not include 
these issues.  As such, these issues are not within the 
Board's jurisdiction.  

The veteran's October 2003 notice of disagreement also 
disagreed with the denial of service connection for a heart 
condition; peripheral vascular disease; and PTSD.  The RO 
subsequently granted service connection for these 
disabilities; and the veteran submitted a February 2008 
Appeal Status Election Form in which he stated that he was 
satisfied with the VA decision (thereby withdrawing his 
appeals for these issues).  As such, these issues are not 
within the Board's jurisdiction.  


FINDINGS OF FACT

1.  A hearing loss disability was not manifested during the 
veteran's active duty service or within one year of discharge 
from service, nor is it otherwise related to service.

2.  Tinnitus was not manifested during the veteran's active 
duty service or within one year of discharge of service, nor 
is tinnitus otherwise related to service. 

3.  Hypertension was not manifested during the veteran's 
active duty service or within one year of discharge of 
service, nor is it otherwise related to service, or to 
service-connected PTSD.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

3.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated March 2003.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Moreover, the Board notes that the RO sent the 
veteran May 2007 and July 2007 correspondences that fully 
complied with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations in April 2004, January 2006, February 
2007, and February 2008, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension and organic diseases of the nervous system (such 
as sensorineural hearing loss), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Hearing loss and tinnitus
Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records reflect that he 
completed a Report of Medical History in November 1965 (upon 
being inducted into service) in which he stated that he was 
failed a physical for a job due to poor hearing in his left 
ear.  At the veteran's November 1965 entrance examination, 
his right ear pure thresholds at 500 hertz, 1000 hertz, 2000 
hertz, and 4000 hertz were measured at 5, 5, 5, and 25 
decibels, respectively.  Left ear pure thresholds at 500 
hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured 
at 15, 15, 10, and 30 decibels, respectively.  The 
audiological findings reveal that the veteran had slight 
hearing loss at 4000 hertz in both ears prior to service.  
This slight hearing loss, however, does not constitute a 
hearing loss disability pursuant to 38 C.F.R. § 3.385.  
Moreover, the veteran's January 1970 separation examination 
yielded normal findings and showed hearing as 15/15 
bilaterally for whispered voice.  

There is no indication of any complaints of hearing loss or 
tinnitus until the veteran filed his claims in November 2002.  
The Board notes that a September 2003 treatment report 
assessed him with diminished hearing in his left ear.  It 
does not appear, however, that his hearing was actually 
tested at that time.  In October 2003, the veteran reported 
gradual loss of hearing in both ears (left moreso than right) 
for thirty years.  He also report intermittent "single 
tone" tinnitus for thirty years.  Otoscopy revealed clear 
external ear canals with all landmarks visible bilaterally.  
Tympanometry revealed type A tymps bilaterally.  Pure air 
tone and bone conduction testing revealed a mild sloping to 
moderately severe sensorineural hearing loss from 1000 to 
8000 hertz bilaterally.  

The veteran underwent a VA examination in April 2004.  The 
examiner stated that he reviewed the veteran's claims file 
prior to the examination.  He noted the slight hearing loss 
at 4000 hertz at the veteran's entrance examination, the 
normal separation examination, and the October 2003 
outpatient treatment report findings.  

The veteran complained of not being able to hear well, 
particularly if he was in a noisy environment or if he was 
unable to see the face of the person speaking.  He reported 
great difficulty with the TV.  He reported that his hearing 
was examined approximately 10 years earlier and he was found 
to have decreased hearing.  There is, however, no record of 
the examination in the claims file.  He denied any history of 
ear infections except for one time in the left ear.  It 
cleared up easily and he had had no problems since then.  He 
denied a history of dizziness but stated that for a period of 
time in the 1970s (about three years), he would have 
intermittent blackouts.  He complained of a high pitched 
ringing sound in both ears that had been present for 15-20 
years.  He heard the ringing three to four times per week.  

The veteran reported that following service, he worked a 
number of jobs (truck driver, director of halfway house, 
forklift driver in a warehouse, carpet cleaner, jitney 
driver, etc.).  He also stated that he rode a motorcycle for 
a year right out of service.  He did not recall any other 
recreational or civilian noise exposure.    

Upon examination, the right ear pure thresholds at 500 hertz, 
1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were 
measured at 35, 30, 50, 60, and 70 decibels, respectively.  
Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 
hertz, 3000 hertz, and 4000 hertz were measured at 25, 35, 
45, 55, and 65 decibels, respectively.  Speech recognition 
scores were 80 percent for the right ear and 88 percent for 
the left ear utilizing the Maryland CNC Word List presented 
at 80 decibel hearing level with 50 decibel masking in the 
non test ear.  The examiner stated that the testing showed 
bilateral sensorineural loss sloping from mild for low 
frequencies to severe for high frequencies.  The examiner 
opined that 

the veteran's current hearing loss is 
more likely than not unrelated to his 
military service.  The basis for this 
opinion include[s] the fact that the 
hearing on physical exam at the time of 
discharge indicated grossly normal 
hearing bilaterally.  There was no 
further evidence of any hearing loss or 
complaint of tinnitus until 2003, some 33 
years following the termination of his 
military service . . . .  The dirth of 
documentation makes it impossible to form 
a credible link between current hearing 
loss and the period of military service, 
which ended in 1970.

The veteran submitted a December 2004 statement from Dr. 
P.G.M. in which he stated that he evaluated the veteran for 
hearing loss and tinnitus.  He stated that the veteran 

did sustain a significant amount of noise 
trauma in the military and now is left 
with continuous bilateral tinnitus as 
well as hearing loss.  Given his 
significant noise exposure during his 
service in Vietnam, it is likely that 
this is the cause of his moderate to 
severe high-frequency sensorineural 
hearing loss as well as his tinnitus.

The Board notes that the medical opinions of Dr. P.G.M. and 
the April 2004 examiner are in conflict.  The Court has held 
that the Board must determine how much weight is to be 
attached to each medical opinion of record.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed 
on one medical professional's opinion over another, depending 
on factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors which favor the 
valuation of the VA medical opinion over the opinion of the 
private physician in this case.

The Board notes that there is no indication that Dr. P.G.M. 
had access to the veteran's claims file when he examined the 
veteran or reached his conclusions.  Dr. P.G.M. failed to 
discuss the complete medical history of the veteran.  He 
failed to address the fact that the veteran's service medical 
records are absent of any complaints or findings of tinnitus.  
He failed to note whether the veteran was exposed to 
excessive noise in the 33 years after his discharge from 
service.  He failed to account for the time lapse between the 
veteran's service and the first complaint of tinnitus 
(approximately 33 years after service).  Finally, he failed 
to offer any rationale for his medical opinion.

On the other hand, the April 2004 VA examiner based his 
opinion upon a complete review of the record.  He drafted a 
thorough report that summarized all of the relevant evidence 
(including service medical records and post service medical 
records).  Moreover, he provided a rationale for the opinion 
expressed.  For these reasons, the Board finds the VA medical 
opinion to be the more persuasive.

Where the record shows a divergence in the medical findings, 
the Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another. See Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  In view of the foregoing, the 
Board finds that the April 2004 VA opinion is more probative 
than the opinion provided by Dr. P.G.M. because it was based 
on a full review of the veteran's claims file.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when decision makers give an adequate statement of 
reasons and bases).

In weighing the evidence for and against the claim, it is 
also pertinent to note that the veteran's separation 
examination was negative for any abnormal findings.  The fact 
that there are no medical records for approximately 33 years 
post-service is also relevant; the Court of Appeals for 
Veterans Claims has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999).  The Board finds 
that, with no evidence of tinnitus or a hearing loss 
disability until approximately 33 years after service, 
service connection for bilateral hearing loss and tinnitus is 
not warranted on a direct incurrence or one-year presumptive 
basis.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for service connection for bilateral hearing loss and 
tinnitus must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).

Hypertension
The veteran's service medical records show no findings 
attributed to hypertension.  His blood pressure upon entering 
service in November 1965 was 120/80.  His January 1970 
separation examination reflects that his blood pressure upon 
discharge from service was 122/84.  Both readings are within 
normal limits.  

The veteran underwent a VA examination in January 2006.  The 
examiner stated that he reviewed the veteran's claims file in 
conjunction with the examination.  The veteran reported that 
he began smoking when he was 20 years old; and that for many 
years, he smoked two packs per day.  He quit smoking in 1996; 
but then restarted.  He now smokes approximately 1/2 pack per 
day.  The examiner noted that the veteran was not treated for 
hypertension until the time of his 1996 heart attack.

The examiner stated that he had reviewed the literature 
regarding PTSD and its causative effect on hypertension.  He 
stated that it did not yield any epidemiological evidence 
that there is a significant relationship.  He noted that 
several studies have been done.  One recent study regarding 
women with PTSD showed a borderline increase in hypertension.  
The study, however, was not significant.  He stated that 
"from a[n] epidemiological standpoint or a purely scientific 
standpoint, a relationship between PTSD and hypertension, 
coronary artery disease, or peripheral vascular disease 
cannot be established."  The examiner then noted that the 
veteran was a heavy smoker who also has very significant 
hypercholesterolemia and elevated triglycerides.  The 
examiner opined that it is less likely than not that his PTSD 
was the cause of, or a major contributor to hypertension.  He 
stated that the major and well-documented causative factors, 
besides genetics, are the hypercholesterolemia, the 
hyperlipidemia, and the very heavy cigarette smoking.  He 
noted that hypertension at a moderate or low level is present 
in 50% of the male population by the age of 50.  The veteran 
has been treated for borderline, or grade 1 hypertension in 
light of his coronary artery disease "and that is very 
judicious."  He stated that "the problem here is 
particularly that of atherosclerosis that appears to be lipid 
deposits in the arteries, and those are the causative events 
and those cannot be epidemiologically related to PTSD or 
stress levels."  

The veteran submitted a statement from VA Staff Psychiatrist, 
Dr. R.W.M.  He stated, "As stress can be a contributing 
factor in the development of coronary artery disease and 
hypertension, it is as likely as not that the chronic stress 
experienced by [the veteran] due to his PTSD has been a 
contributing factor in the development and progression of his 
coronary artery disease and hypertension."  

The veteran underwent another VA examination in February 
2008.  The examiner stated that he reviewed the veteran's 
claims file in conjunction with the examination.  The veteran 
reported that he was diagnosed as having hypertension and 
started on atenolol when he suffered a myocardial infarction 
in 1996.  His current regimen included 25 mg of atenolol 
daily and 20 mg of lisinopril daily.  He reported having 
coronary artery disease (CAD) and history of myocardial 
infarction.  He reported no chest pain, dyspnea on exertion, 
orthopnea, or paroxysmal nocturnal dyspnea.  

Upon examination, the veteran's blood pressure was 138/70 
(sitting), 128/67 (lying down), and 129/68 (standing).  He 
weighed 239 pounds and had a height of 69 inches.  He was 
diagnosed as having hypertension, under adequate control on 
current medication.  In his opinion regarding whether 
hypertension is secondary to PTSD, the examiner noted that 
psychophysiological effects from PTSD include extreme 
autonomic responses to stimuli reminiscent to the trauma and 
neurohormonal effects, such as decreased serotonin and 
elevated catecholamine release and decreased glucocorticoids.  
He noted that these psychobiological effects of the PTSD can 
cause a transient increase in one's blood pressure.  He 
stated that hypertension is a common diagnosis and often 
coexists in patients with diabetes and CAD.  He also stated 
that the majority of hypertension diagnosis is essential 
without cause.  "At the present time, there are no large 
observational studies which suggest a causative relationship 
between PTSD and hypertension.  It is in this Examiner's 
opinion that the veteran's hypertension is less likely as not 
a result of his PTSD and/or incurred by the stress as a 
combat veteran."  

Once again, the Board must determine how much weight is to be 
attached to each of the conflicting medical opinions.  There 
are substantial and significant factors which favor the 
valuation of the January 2006 and February 2008 VA medical 
opinions over the opinion of the VA staff psychiatrist in 
this case.  The Board notes that Dr. R.W.M. is a psychiatrist 
who rendered an etiological opinion regarding a non-
psychiatric disability (hypertension).  Additionally, the 
Board notes that Dr. R.W.M. stated that "As stress can be a 
contributing factor in the development of coronary artery 
disease and hypertension, it is as likely as not that the 
chronic stress experienced by [the veteran] due to PTSD has 
been a contributing factor in the development and progression 
of his coronary artery disease and hypertension." [Emphasis 
added].  First, the Board notes that Dr. R.W.M. offered no 
evidence to support the contention that stress caused by PTSD 
can be related to hypertension.  Second, even if the two can 
be related, Dr. R.W.M. failed to offer any rationale as to 
why it is as likely as not related in this case.  Dr. R.W.M. 
never stated that the two are "usually" related or that 
they "are related more often than not."  He only stated 
that they "can" be related.  The Board notes that a mere 
possibility of an etiological relationship is analogous to 
the term "may or may not" and is hence too speculative to 
form a basis upon which service connection may be 
established.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (a letter from a physician indicating that veteran's 
death "may or may not" have been averted if medical 
personnel could have effectively intubated the veteran was 
held to be speculative); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (the Court found evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or 
may not" and was deemed speculative); Bloom v. West, 12 Vet. 
App. 185 (1999) (the Court held that a physician's opinion 
the veteran's time as a prisoner of war "could have" 
precipitated the initial development of a lung condition, by 
itself and unsupported and unexplained, was "purely 
speculative"); and Bostain v. West, 11 Vet. App. 124, 128 
(1998) (the Court held that a physician's opinion that an 
unspecified preexisting service-related condition "may 
have" contributed to the veteran's death was too speculative 
to be new and material evidence).  Without any rationale as 
to why the veteran's PTSD is as likely as not related to his 
hypertension, the Board finds that the opinion of Dr. R.W.M. 
has little probative value.   

On the other hand, the January 2006 VA examiner specifically 
stated that he reviewed the literature on this very issue.  
He stated that several studies have been done and that these 
studies have failed to yield any epidemiological evidence 
that there is a significant relationship.  Similarly, the 
February 2008 VA examiner stated that "there are no large 
observational studies which suggest a causative relationship 
between PTSD and hypertension."  It is clear that the 
opinions of the January 2006 and February 2008 examiners are 
based on their review of various scientific studies.  Based 
on these studies, it is clear that they have concluded that 
an opinion linking the veteran's hypertension to PTSD would 
be too speculative.  The Board finds that since these 
examiners have provided detailed rationales for their 
opinions, that they should be afforded greater weight.  
Moreover, since these two opinions weighed against the 
veteran's claim, the preponderance of the evidence weighs 
against the claim. 
  
Lastly, the Board also notes that the veteran underwent a VA 
examination in February 2007.  After a thorough examination, 
the examiner concluded that the veteran had essential 
hypertension "not related to diabetes mellitus 2" (for 
which the veteran was service connected by way of a May 2007 
RO rating decision).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for hypertension must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hypertension is denied.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


